                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

AFFIDAVIT OF LANA B. NASSAR IN SUPPORT OF PETITIONER’S APPLICATION
                      OF E.A.J.A. FEES AND COSTS

       Affiant, Lana B Nassar, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am an attorney of the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represent Doe.

       3.      I have been engaged in the practice of law in the State of Illinois since May 7,

2015 and have been a duly licensed attorney admitted to practice before the Northern District of

Illinois since April 29, 2016.

       4.      At all times relevant hereto, I was acting as an attorney at Blaise & Nitschke, P.C.

       5.      I am a licensed attorney in the States of Missouri and California, as of September

16, 2015 and December 24, 2020 respectively.

       6.      I am the attorney primarily responsible for handling and overseeing Doe’s case.




                                                 1


                                                                                     GROUP EXHIBIT 1
        7.      As the attorney responsible for Doe’s file, I am familiar with the billing practices

and procedures of the individual attorneys and staff who served the interest of Doe herein, and

am familiar with the usual and customary charges for legal services rendered within the Northern

District of Illinois.

        8.      The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        9.      The usual and customary hourly rate charged by Blaise & Nitschke, P.C. for

services rendered by me for matters of this type is $350.00 per hour.

        10.     Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his

representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, conferences, correspondence and telephone calls, preparation for litigation of

contested hearings, motions, court appearances, and the like for the above-captioned cause.

        11.     The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

        12.     These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

        13.     I have spent 185.20 hours in connection with the above-captioned matter,

including preparation of pleadings, preparation for hearings, communications with client and

appearances at hearings.




                                                    2
         14.   The total attorneys’ fees and costs with Blaise & Nitschke, P.C. in connection

with the above-captioned matter is $64,820.00 in fees and $474.36 in costs.

         15.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         16.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT

                                                             /s/ Lana B. Nassar
                                                             LANA B. NASSAR




                                                3
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that she verily believes the same to be true.


Dated this 18th day of February, 2021.
                                                             /s/ Lana B. Nassar
                                                             LANA B. NASSAR
Lana B. Nassar (IL 6319396)
Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
lnassar@blaisenitschkelaw.com




                                                 4
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

      AFFIDAVIT OF THOMAS J. NITSCHKE IN SUPPORT OF PETITIONER’S
                 APPLICATION OF E.A.J.A. FEES AND COSTS

       Affiant, Thomas J Nitschke, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am an attorney of the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represent Doe.

       3.      I have been engaged in the practice of law in the State of Illinois since November

10, 1994 and have been a duly licensed attorney admitted to practice before the Northern District

of Illinois since August 23, 1994.

       4.      At all times relevant hereto, I was acting as an attorney at Blaise & Nitschke, P.C.

       5.      I am a licensed attorney in the State of Wisconsin, as of May 23, 1994.

       6.      I am the attorney primarily responsible for handling and overseeing Doe’s case.

       7.      As the attorney responsible for Doe’s file, I am familiar with the billing practices

and procedures of the individual attorneys and staff who served the interest of Doe herein, and is



                                                 1
familiar with the usual and customary charges for legal services rendered within the Northern

District of Illinois.

        8.      The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        9.      The usual and customary hourly rate charged by Blaise & Nitschke, P.C. for

services rendered by me for matters of this type is $500.00 per hour.

        10.     Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his

representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, conferences, correspondence and telephone calls, preparation for litigation of

contested hearings, motions, court appearances, and the like for the above-captioned cause.

        11.     The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

        12.     These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

        13.     I have spent 45.20 hours in connection with the above-captioned matter, including

preparation of pleadings, preparation for hearings, communications with client and appearances

at hearings.

        14.     My total attorneys’ fees with Blaise & Nitschke, P.C. in connection with the

above-captioned matter is $22,600.00.




                                                    2
         15.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         16.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT


                                                             /s/ Thomas J. Nitschke
                                                             THOMAS J. NITSCHKE




                                                3
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that he verily believes the same to be true.


Dated this 18th day of February, 2021.
                                                             /s/ Thomas J. Nitschke
                                                             THOMAS J. NITSCHKE
Thomas J. Nitschke (IL 6225740)
Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
tjnitschke@blaisenitschkelaw.com




                                                 4
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

       AFFIDAVIT OF HEATHER L. BLAISE IN SUPPORT OF PETITIONER’S
                 APPLICATION OF E.A.J.A. FEES AND COSTS

       Affiant, Heather L. Blaise, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am an attorney of the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represents Doe.

       3.      I have been engaged in the practice of law in the State of Illinois since May 7,

2009 and have been a duly licensed attorney admitted to practice before the Northern District of

Illinois since August 7, 2009.

       4.      At all times relevant hereto, I was acting as an attorney at Blaise & Nitschke, P.C.

       5.      I am a licensed attorney in the State California, as of December 15, 2008.

       6.      I am the attorney primarily responsible for handling and overseeing Doe’s case.

       7.      As the attorney responsible for Doe’s file, I am familiar with the billing practices

and procedures of the individual attorneys and staff who served the interest of Doe herein, and is



                                                 1
familiar with the usual and customary charges for legal services rendered within the Northern

District of Illinois.

        8.      The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        9.      The usual and customary hourly rate charged by Blaise & Nitschke, P.C. for

services rendered by me for matters of this type is $475.00 per hour.

        10.     Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his

representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, conferences, correspondence and telephone calls, preparation for litigation of

contested hearings, motions, court appearances, and the like for the above-captioned cause.

        11.     The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

        12.     These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

        13.     I have spent 38.6 hours in connection with the above-captioned matter, including

preparation of pleadings, preparation for hearings, communications with client and appearances

at hearings.

        14.     My total attorney’s fees and costs with Blaise & Nitschke, P.C. in connection with

the above-captioned matter is $18,335.00.




                                                    2
         15.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         16.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT


                                                             /s/ Heather L. Blaise
                                                             HEATHER L. BLAISE




                                                3
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that she verily believes the same to be true.


Dated this 18th day of February, 2021.
                                                             /s/ Heather L. Blaise
                                                             HEATHER L. BLAISE
Heather L. Blaise (6298241)
Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
hblaise@blaisenitschkelaw.com




                                                 4
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

       AFFIDAVIT OF ELISABETH A. GAVIN IN SUPPORT OF PETITIONER’S
                 APPLICATION OF E.A.J.A. FEES AND COSTS

       Affiant, Elisabeth A. Gavin, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am an attorney of the law firm Blaise & Nitschke, P.C. which began

representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-captioned matter on or

about April 24, 2020, and currently still represents Doe.

       3.      I have been engaged in the practice of law in the State of Illinois since November

6, 2008 and have been a duly licensed attorney admitted to practice before the Northern District

of Illinois February 24, 2020.

       4.      At all times relevant hereto, I was acting as an attorney at Blaise & Nitschke, P.C.

       5.      I am a licensed attorney in the State Colorado, as of October 5, 2011.

       6.      I am the attorney primarily responsible for handling and overseeing Doe’s case.

       7.      As the attorney responsible for Doe’s file, I am familiar with the billing practices

and procedures of the individual attorneys and staff who served the interest of Doe herein, and is



                                                 1
familiar with the usual and customary charges for legal services rendered within the Northern

District of Illinois.

        8.      The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        9.      The usual and customary hourly rate charged by Blaise & Nitschke, P.C. for

services rendered by me for matters of this type is $350.00 per hour.

        10.     Blaise & Nitschke, P.C. filed its appearance on behalf of Doe in the above-

captioned matter, and performed substantial work on Doe’s behalf during the course of his

representation of his interests. This time was spent in consultations, preparation of pleadings,

documents, conferences, correspondence and telephone calls, preparation for litigation of

contested hearings, motions, court appearances, and the like for the above-captioned cause.

        11.     The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

        12.     These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

        13.     I have spent 63.6 hours in connection with the above-captioned matter, including

preparation of pleadings, preparation for hearings, communications with client and appearances

at hearings.

        14.     The total attorneys’ fees and costs with Blaise & Nitschke, P.C. in connection

with the above-captioned matter is $22,260.00.




                                                    2
         15.   All of the time expended and costs incurred by Blaise & Nitschke, P.C. on behalf

of Doe were reasonably and necessarily required to adequately represent his interests in this

cause.

         16.   Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Blaise & Nitschke, P.C. in this matter, based on the issues presented, the remedies

sought, the time required, the loss of opportunity for other employment, and the legal skills and

expertise required.

FURTHER AFFIANT SAYETH NAUGHT


                                                             /s/ Elisabeth A. Gavin
                                                             ELISABETH A. GAVIN




                                                3
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that she verily believes the same to be true.


Dated this 18th day of February, 2021.
                                                             /s/ Elisabeth A. Gavin
                                                             ELISABETH A. GAVIN
Elisabeth A. Gavin (6297740)
Blaise & Nitschke, P.C.
123 N. Wacker Drive, Suite 250
Chicago, Illinois 60606
T: (312) 448-6602
F: (312) 803-1940
lisag@blaisenitschkelaw.com




                                                 4
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JOHN DOE,                              )
                                        )              Case No. 1:20-CV-2531
          Plaintiff,                    )
                                        )              Judge Sharon Johnson Coleman
          v.                            )
                                        )
 UNITED STATES OF AMERICA, ET AL.,      )
                                        )
          Defendants.                   )
 _______________________________________)

     AFFIDAVIT OF GUINEVERE M. MOORE IN SUPPORT OF PETITIONER’S
                APPLICATION OF E.A.J.A. FEES AND COSTS

       Affiant, Guinevere M. Moore, being first duly sworn upon oath, deposes and states:

       1.      I am competent to testify as to the factual allegations contained herein based upon

my own personal knowledge, unless otherwise stated upon information and belief.

       2.      I am an attorney and Managing Member of the law firm Moore Tax Law Group

LLC, which began representing Petitioner, JOHN DOE (hereinafter “Doe”), in the above-

captioned matter on or about May 2020, and currently still represents Doe.

       3.      I have been engaged in the practice of law in the State of Illinois since November

2008 and have been a duly licensed attorney admitted to practice before the Northern District of

Illinois since December 23, 2008.

       4.      I am the attorney primarily responsible for handling and overseeing all tax matters

related to Doe’s case.

       5.      I am a tax controversy and tax litigation attorney, and I concentrate my practice

entirely on representing taxpayers who are in significant disputes with the Internal Revenue

Service of Department of Justice, Tax Division.



                                                  1
        6.     As the managing attorney for Moore Tax Law Group, I am familiar with the

billing practices and procedures of the individual attorneys and staff who served the interest of

Doe herein, and am familiar with the usual and customary charges for legal services rendered

within the Northern District of Illinois.

        7.     The number of hours spent and the rates charged per hour are fair and reasonable

and within the normal standards of the legal community for the type of services performed.

        8.     The usual and customary hourly rate charged by Moore Tax Law Group LLC for

services rendered by me for matters of this type is $725.00 per hour.

        9.     The usual and customary hourly rate charged by Moore Tax Law Group LLC for

attorney Ajay Gupta for matters of this type is $600.00 per hour.

        10.    Ajay Gupta was admitted to the Northern District of Illinois effective July 24,

2014.

        11.    Ajay Gupta was admitted into the state of California and the state of Florida

December 31, 1997 and May 1, 2019 respectively.

        12.    The usual and customary hourly rate charged by Moore Tax Law Group LLC for

services rendered by firm paralegals/clerks for matters of this type is $125.00 per hour.

        13.    I filed my appearance on behalf of Doe in the above-captioned matter, and

performed substantial work on Doe’s behalf during the course of his representation of his

interests. This time was spent in preparation of pleadings, documents, conferences,

correspondence and telephone calls, preparation for litigation of contested hearings, motions,

court appearances, and the like for the above-captioned cause.




                                                 2
       14.     The fees charged to date by myself and my firm are reasonable considering the

time and labor required, the novelty and difficulty of the questions involved, and the skill

requisite to perform the legal services properly.

       15.     These fees represent usual and customary charges for representation in such

actions and are fair and reasonable in light of the expertise and standards established by custom

and usage in the legal community at large.

       16.     I have spent 105.5 hours in connection with the above-captioned matter, including

preparation of pleadings, preparation for hearings, communications with client and appearances

at hearings; Ajay Gupta, Of Counsel at Moore Tax Law Group LLC has spent 16.7 hours in

connection with the above-captioned matter. This does not include time spent on a substantially

similar matter in Central District of California, despite the ability to leverage much of the work

and research from that matter to this case.

       17.     The total attorneys’ fees and costs with Moore Tax Law Group LLC in

connection with the above-captioned matter is $86,507.50.

       18.     All of the time expended and costs incurred by Moore Tax Law Group LLC on

behalf of Doe were reasonably and necessarily required to adequately represent his interests in

this cause.

       19.     Further, the amount of attorneys’ fees charged is reasonable for the services

rendered by Moore Tax Law Group LLC in this matter, based on the issues presented, the

remedies sought, the time required, the loss of opportunity for other employment, and the legal

skills and expertise required.

FURTHER AFFIANT SAYETH NAUGHT

                                                             /s/Guinevere M. Moore
                                                             GUINEVERE M. MOORE

                                                    3
                           VERIFICATION BY CERTIFICATION

        Under penalties as provided by law pursuant to section 1-109 of the Illinois code of civil
procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief, and as to such
matters, the undersigned certifies as aforesaid that she verily believes the same to be true.


Dated this 18th day of February, 2021.
                                                             /s/ Guinevere M. Moore
                                                             GUINEVERE M. MOORE




                                                 4
